 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
     JAMES PASCHALL,                         )   Case No. 2:18-cv-10752-SVW (JDE)
12                                           )
                                             )
13                     Petitioner,           )   ORDER ACCEPTING FINDINGS
                                             )
                                             )   AND RECOMMENDATION OF
14                v.                         )   UNITED STATES MAGISTRATE
15                                           )   JUDGE
     R.C. JOHNSON, Warden,                   )
                                             )
16                     Respondent.           )
                                             )
17                                           )
18
19
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
20
     herein, including the Petition, the Answer, the Traverse, and the Report and
21
     Recommendation of the United States Magistrate Judge. No party filed timely
22
     objections to the Report and Recommendation. The Court accordingly accepts
23
24   the findings and recommendation of the Magistrate Judge.

25         IT IS THEREFORE ORDERED that:

26         1. Petitioner’s request for an evidentiary hearing is denied; and
27   ///
28   ///
 1        2. Judgment shall be entered denying the Petition and dismissing this
 2            action with prejudice.
 3
     Dated: __________________
             January 4, 2020
 4
 5
                                              ______________________________
                                              _____
                                                  ________________
                                                               _     __
 6                                            STEPHEN V. V WILSON     N
 7                                            United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

          2
